Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1-9 are currently pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a display unit, an industrial machine identifying unit, a data display control unit that displays, a data collecting device display control unit, an operation determining unit, and a data collection setting generating unit (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “a data collection setting device” comprising the elements: “a data display control unit that displays, a data collecting device display control unit”, “an operation determining unit”, and “a data collection setting generating unit”. These elements have been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See claim interpretation above). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Written description fails to clearly link or associate the disclosed structure, material or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material or acts perform the claimed function.
See Specification at page 6 and paragraph 2.  The written description fails to disclose the corresponding structure for each of the “units” that invoked the claimed functions as recited in claim 1.  In light of the specification as it would be understood by one of ordinary skill in the art, the invoked elements may be hardware, software, or hardware combined with software. For this reason, the written description fails to clearly link or associate a disclosed structure to a claimed function such that one of ordinary skill in the art would recognize what structure performs the claimed function.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.



Claims 2-9 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 5 of Co-pending Application No. 16/857,275 (Onose et al.).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Onose et al. of Co-pending application anticipates the claimed invention as follows:
Instant Application 16/853,300
1. A data collection setting device of an industrial machine which performs setting for collecting data of the industrial machine to a data collecting device, the data collection setting device comprising: 


a display unit that displays augmented reality in which a virtual reality is superimposed on the real world; 

an industrial machine identifying unit that identifies the industrial machine in the real world displayed on the display unit; 

a data display control unit that displays, on the display unit, a virtual object relating to the data which are collectable in the industrial machine identified by the industrial machine identifying unit; 

a data collecting device display control unit that displays, on the display unit, an object indicating the data collecting device; 



a data collection setting generating unit that generates a setting for collecting the identified data of the industrial machine in the identified data collecting device*.

2. A data collection checking device of an industrial machine which performs checking of a data collection status when data of the industrial machine are being collected in a data collecting device, the data collection checking device comprising: 
a display unit that displays augmented reality in which virtual reality is superimposed on the real world; 

an industrial machine identifying unit that identifies the industrial machine in the real world displayed on the display unit; 

a data display control unit that displays, on the display unit, a virtual object relating to the data which are collectable in the industrial machine identified by the industrial machine identifying unit; 

an operation determining unit that determines an operation of an operator with respect to a virtual object indicating the data displayed on the display unit, and identifies the data; 


5. The data collection checking device of the industrial machine according to claim 2, wherein the data display control unit displays, on the display unit, an object indicating correlation between the industrial machine and a correlated data collecting device, and the collection history display control unit displays the collection history of the data near the object indicating the correlation.

*Co-pending Application fails to claim the particular underlining limitation of the claimed invention.

	Co-pending application does not appear to claim the limitation “a data collection setting generating unit that generates a setting for collecting the identified data of the industrial machine in the identified data collecting device”. However, it is known by Koyanaka (US 2018/0158247) to teach and claim a relation information acquisition unit that allows user to set the relation between the virtual 3D object and the control axis managed by the NC 100 on a dedicated setting screen (par.0126 and claim 1). Because Co-pending application is also directed to augmented reality simulation device in a machine tool controlled by a numerical controller (Co-pending: title and fig.2), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of claims 1 and 5 of Co-pending application to include a setting unit via setting screen that allows user to set the relation between the virtual object and the control axis managed by the NC 100 as taught by Kovanaka for the purpose of displaying the virtual object on the basis of the relation information (par.0063).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 

 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al. (US 2016/0314623).

With respect to claim 1, Coleman teaches a data collection setting device (wearable display device 16/26, figs.1-3) of an industrial machine (machine tools 14 and 24, figs.1 and 5-19 and 21) which performs setting for collecting data of the industrial machine to a data collecting device (wearable display device 16/26 is connected to a tool or project information server 18 to shows the operation and control of the tool or provide safety information or other information regarding the tool, par.0051), the data collection setting device (wearable display device 16/26 of figs.1-3) comprising: 
a display unit that displays augmented reality in which a virtual reality is superimposed on the real world (display screen 28 of wearable display device 16/26, projecting an augmented reality overlay image onto the real objects that the user is viewing through the wearable device 16/26, fig.2 and par.0057); 
an industrial machine identifying unit that identifies the industrial machine in the real world displayed on the display unit (the view 50 through the screen 40 of the augmented reality overlay device 16/26 shows the physical world with table saw tool 52, par.0068; recognizing objects in the view of the wearer, par.0062, recognizing the tool 52 as a table saw and particular model or type of table saw, par.0069); 
a data display control unit that displays, on the display unit, a virtual object relating to the data which are collectable in the industrial machine identified by the industrial machine identifying unit (screen 40 of the augmented reality overlay device 16/26 projects a view of work piece, par.0066; work piece or other objects may be highlighted, par.0071); 
a data collecting device display control unit that displays, on the display unit, an object indicating the data collecting device (augmented wearable display device 16/26 
an operation determining unit that determines operation of an operator with respect to the virtual object relating to the data and the object indicating the data collecting device displayed on the display unit, and identifies the data and the data collecting device (augmented wearable display device 16/26 sense the space around the user including the position of the tool, the position of the work piece, and the position of the user’s hands or other body parts, par.0055; projected image information is seen by the wearer as overlaid on or projected onto real objects that user is viewing through the augmented wearable display device 16/26, par.0057-0058; recognizing objects in the view of the wearer, par.0062, recognizing the tool 52 as a table saw based on model or type of table saw, par.0069); and 
a data collection setting generating unit that generates a setting for collecting the identified data of the industrial machine in the identified data collecting device (wearable display is provided with digital read out information relates to machine settings, speed, blade type and other information, par.0020; tool speed and settings are projected onto the work area and onto the work piece, par.0022; projected image of information showing a tool settings or change in settings such as blade height, blade angle, fence distance, and speed, figs.8-12; tool settings are sensed by the sensors in the tool 52 and are communicated to the augmented reality overlay device 16/26, par.0074, par.0076, par.0082).    

With respect to claim 2, Coleman teaches wherein the industrial machine identifying unit identifies the industrial machine on a basis of at least one of a characteristic point (recognizing the tool 52 as a table saw based on model or type of table saw, par.0069; tool blade set to different sizes and shapes depends on the tools, par.0082; the augmented wearable display device 16/26 generates the 3D image of the tool corresponds in size and shape to the physical example of the tool, par.0095), identification information (recognizing the tool 52 as a table saw and particular model or type of table saw, par.0069), and position information of the industrial machine (projected information that is fixed in position relative to an object in view of the wearer, 

With respect to claim 3, Coleman teaches wherein the data display control unit displays, on the display unit, in a highlighted manner the virtual object relating to the data (the view 50 through the screen 40 of the augmented reality overlay device 16/26 highlight work piece or other objects, par.0071; device 16/26 sense and highlight objects in addition to the tool, par.0080, par.0090, par.0098, par.0103).  

With respect to claim 4, Coleman teaches wherein the data display control unit displays the virtual object relating to the data at a position of a part corresponding to the data which are collectable in the industrial machine (projected information that is fixed in position relative to an object in view of the wearer, the augmented wearable display device 16/26 senses one or more objects in the field of view of the wearer and overlays a projected image onto the object or a portion of the object, par.0058). 

With respect to claim 5, Coleman teaches wherein the data collecting device display control unit displays, on the display unit, in a highlighted manner an object indicating the data collecting device identified by the operation determining unit (the view 50 through the screen 40 of the augmented reality overlay device 16/26 highlight work piece or other objects, par.0071; device 16/26 sense and highlight objects in addition to the tool, par.0080, par.0090, par.0098, par.0103).  

With respect to claim 7, Coleman teaches wherein the setting of data collection generated by the data collecting and setting generating unit includes network identification information of the industrial machine and the data collecting device (augmented reality overlay device 16/26 identifies the tool and the server 18 via network 20 and wired or wireless Wi-Fi connections 22, par.0051).  



With respect to claim 9, Coleman teaches further comprising a data attribute display control unit that displays, on the display unit, an option of an attribute relating to the data which are collectable in the industrial machine, wherein the operation determining unit determines an operation of an operator with respect to the option of the attribute relating to the data displayed on the display unit, and identifies the attribute relating to the data, and the data collection setting generating unit generates a setting for collecting the identified data of the industrial machine in the identified data collecting device with the attribute relating to the identified data (machine feedback information display 44 provides to user with various selectable information items to be displayed that are available and the available information depends of type of machine or tool, includes tool settings, operating speed, position or angle information, par.0064; selectable information such as blade height, blade angle, fence distance, and speed, figs.8-12; tool settings are sensed by the sensors in the tool 52 and are communicated to the augmented reality overlay device 16/26, par.0074, par.0076, par.0082).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 2016/0314623) in view of Nishibe et al. (US 2018/0174366).

With respect to claim 6, Coleman teaches the augmented wearable display device 16/26, senses one or more objects in the field of view of the wearer and overlays a projected image onto the object or a portion of the object (Coleman: par.0058). 
Coleman fails to teach wherein the operation determining unit identifies the data and the data collecting device in accordance with an operation of an operator dragging the virtual object relating to the data displayed on the display unit to the object indicating the data collecting device.
However, it is known by Nishibe to teach of a wearable display device capable to identify when finger of user touches a virtual object being displayed on a real surface plane (Nishibe: par.0130). Nishibe teaches further an operation of an operator dragging the virtual object relating to the data displayed on the display unit to the object (Nishibe: user wearing display device 1 looking at a real space with table surface where the device 1 displays the virtual objects in accordance with a position or shape of the real object, fig.4 and par.0091; user drags the virtual object being displayed in the air onto the real space 142 of table with a finger and the display device 1 moves the virtual object 140 to the surface of the table and displays the virtual object, fig. 7 and par.0125).
Because Nishibe is also directed to a wearable display device (Nishibe: wearable device 1 of fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teaching of user dragging the virtual object relate to the position or shape of the real object as taught by Nishibe (figs.4,7) with the wearable display device having an augmented reality overlay image onto the 

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US (20170045879, 20190129675, 20180158247, 20020133264, 20180218544, and 10685494).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   September 21, 2021